DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 19 December 2018.
Claims 1-36 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “computer-implemented method” in the preamble. However, the body of the claim is silent to where the computer implementation takes place. Therefore, it is unclear where the computer implementation takes place.
Dependent claims 2-26 are similarly rejected for failing to cure the deficiencies of claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories 
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claim 1 recites interacting with the plurality of users to generate recommendations, wherein each recommendation is made by a first user and recommends a second user; storing data representing the recommendations; calculating total recommendation weights corresponding to the plurality of users as well as recommendation weights corresponding to the recommendations; and storing data representing the total recommendation weights corresponding to the plurality of users and data representing the recommendation weights corresponding to the recommendations.
The claim recites as a whole a method of organizing human activity because the claim recites a method that allows a user to recommend another user and store the data associated with the recommendation. This is a method of managing interactions between people. The mere nominal recitation of a generic computer does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of recommending users in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing recommendation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of recommending users in a computer environment. The computer in this claim is recited at a high level of generality and perform generic computer functions of calculating and storing information. The courts have found such computer functions to be well-understood, routine and conventional activities (see buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network); Bancorp Services v. Sun Life, (Fed. Cir. 2012): "The computer required for the performance of repetitive calculations”; Alice Corp: Electronic record keeping, creating and maintaining "shadow accounts"; Ultramercial: updating an activity log; Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015): Storing and retrieving information in memory.) [See also MPEP 2106.05(d) Part (II)]. Generic computer components performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is ineligible.
Moreover, claims to the system are held ineligible for the same reason as above, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.
Dependent claims 2-23, 25-26, 29-32, and 34-35 do not add “significantly more” to the abstract idea. Claims 2-23, 25-26, 29-32, and 34-3 merely recite more complexities descriptive of the abstract idea in further definition of the recommendation weight. Claims 9-11 recite mathematical concepts since the claims are directed to a formula for calculating the recommendation weight. Therefore the claims are directed to an abstract idea.
Additionally, the dependent claims further define how information may be displayed and stored, but the additional elements are recited at a high level of generality and amount to mere data output and storage which is a form of insignificant extra-solution activity (See MPEP 2106.05(g)). Flook, Versata Dev. Group, Inc. v. SAP Am., Inc., Alice Corp, OIP Techs court decisions indicate that mere calculation and data storage is a well a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, 12-15, 17-19, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Work et al (US 2013/0290420 A1).
Claim 1: Work discloses a computer-implemented method involving a plurality of users of a social network (see P[0042]: reputation systems for online social network communication to request and create endorsements), comprising: 
interacting with the plurality of users to generate recommendations (see P[0044]: a user can request and offer endorsement to other users of the system. Examiner equates endorsement to recommendation), wherein each recommendation is made by a first user and recommends a second user (see P[0044]); storing data representing the recommendations (see P[0043]: Reputation system stores reference information along with actual evaluations and endorsements in electronic databases to be associated with users' profiles and resumes); 
calculating total recommendation weights corresponding to the plurality of users as well as recommendation weights corresponding to the recommendations (see P[0050]: The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score. P[0060]: These measures of collective influence of a user's networks may thus be good indicators of the user's influence and can also be used to measure the influence of other users who endorse the user. Two scores may be calculated: a collective influence of the user's endorsers, and a collective influence of the user's mutually-confirmed connections. Each of these scores may be based recursively on similar scores for each of the endorsers or mutual connections that make up the collective score. That is, they will take into account influence of people several degrees deeper than the profiled user's direct contacts); 
and storing data representing the total recommendation weights corresponding to the plurality of users and data representing the recommendation weights corresponding to the recommendations (see P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score. P[0043]: Reputation system 41 (of FIG. 2) stores reference information along with actual evaluations and endorsements in electronic databases 42 to be associated with users' profiles and resumes. These stored references and endorsements may be used so as to enhance the ability of searchers to find targets who not only appear to match their search requirements, but who have also received positive endorsements by others).
Claim 28 recites substantially similar limitations as claim 1 above and is therefore rejected under the same art and rationale. Work further discloses a social network system comprising at least one computer processor and modules (see P[0018]: reputation evaluation of online users in a social networking. P[0023]: any of the methods according to the present invention can be implemented in hard-wired circuitry, by programming a general-purpose processor or by any combination of hardware and software).

Claims 2 and 29: Work discloses displaying data representing the total recommendation weight corresponding to a given user in conjunction with displaying at least part of a profile of the given user (see Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score.)
Claims 3 and 30: Work discloses displaying a representation of the given recommendation and data representing the recommendation weight corresponding to the given recommendation (see Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score). 
Claim 4: Work discloses the representation of the given recommendation and the data representing the recommendation weight corresponding to the given recommendation are displayed in conjunction with displaying at least part of a profile of the second user of the given recommendation; and/or the representation of the given recommendation and the data representing the recommendation weight corresponding to the given recommendation are displayed in conjunction with displaying at least part of a profile of the first user of the given recommendation (see Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score). 
Claim 5: Work discloses the recommendation weight for a given recommendation is based on the total recommendation weight of the first user of the given recommendation (See P[0104]: endorsement for the target can be based on an aggregate weighted score for endorsements of endorsers). 
Claim 8: Work discloses, wherein: the recommendation weight for a given recommendation is normalized by a sum corresponding to the total number of recommendations made by the first user of the given recommendation (see P[0050]: aggregated endorsement score).
Claim 10: Work discloses wherein: the total recommendation weight for a given user is calculated from the sum of the recommendation weights for all recommendations received by the given user (see at least P[0050], P[0102-0104]: aggregate weighted endorsement score).  
Claim 12: Work discloses the recommendation weight corresponding to a given recommendation provides a measure of trustworthiness of the given recommendation; and the total recommendation weight corresponding to a given user provides a measure of trustworthiness of the given user (see at least P[0060-0076]: these measures can be used to more accurately measure a reputation of a user by giving higher weight to endorsements from people with high influence. Hence the endorsement score of Work provides a measure of the given user’s reputation/trustworthiness).  
Claim 13: Work discloses as part of generating the recommendations, interacting with the first user of a given recommendation to specify a set of strengths of the second user that are associated with the given recommendation (see P[0044]: A user writing an endorsement (an endorser) can endorse a particular user's capabilities and qualities in general or endorse a particular element of the endorsee's profile); storing data representing the set of strengths of the second user that are associated with the given recommendation (see P[0043]: Reputation system 41 (of FIG. 2) stores reference information along with actual evaluations and endorsements in electronic databases 42 to be associated with users' profiles and resumes); calculating per-strength recommendation weights for the set of strengths of the second user that are associated with the given recommendation; and storing data representing the per-strength recommendation weights for the set of strengths of the second user that are associated with the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score). 
Claim 14: Work discloses wherein: the per-strength recommendation weights for the set of strengths of the second user that are associated with the given recommendation are calculating by distributing the recommendation weight corresponding to the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score). 
Claim 15: Work discloses calculating a total per-strength recommendation weight for at least one particular strength of a given user by summing the per-strength recommendation weights for the particular strength over all recommendations received by the given user; and storing data representing the total per-strength recommendation weight for the at least one particular strength of the given user (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score).  
Claim 17: Work discloses as part of generating the recommendations, interacting with the first user of a given recommendation to specify a set of experiences of the second user that are associated with the given recommendation (see P[0044]: A user writing an endorsement (an endorser) can endorse a particular user's capabilities and qualities in general or endorse a particular element of the endorsee's profile); storing data representing the set of experiences of the second user that are associated with the given recommendation (see P[0043]: Reputation system 41 (of FIG. 2) stores reference information along with actual evaluations and endorsements in electronic databases 42 to be associated with users' profiles and resumes); calculating per-experience recommendation weights for the set of experiences of the second user that are associated with the given recommendation; and storing data representing the per-experience recommendation weights for the set of experiences of the second user that are associated with the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score).
Claim 18: Work discloses wherein: the per-experience recommendation weights for the set of experiences of the second user that are associated with the given recommendation are calculating by distributing the recommendation weight corresponding to the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score).  
Claim 19: Work discloses calculating a total per-experience recommendation weight for at least one particular experience of a given user by summing the per-experience recommendation weights for the particular experience over all recommendations received by the given user; and storing data representing the total per-experience recommendation weight for the at least one particular experience of the given user(see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Work in view of Haley (US 10,515,342 B1).
Claim 6: Work discloses the claimed invention as applied to claim 1 above. Work discloses weighted endorsement based on factors associated with the users. Work does not explicitly disclose the following limitations but Haley teaches the recommendation weight for a given recommendation is based on a longevity parameter that characterizes time duration of the relation between the first user and second user of the given recommendation (See Col. 3 lines 18-30: For example, a referral candidate may be selected to provide a referral based on a strength of a connection between the referral candidate and the applicant. In some instances, the longer the connection has existed, the stronger the connection between the referral candidate and the applicant. For example, if a connection between one referral candidate has existed for longer periods of time (e.g., 5 years, 10 years, etc.), that referral candidate may be selected and/or weighted more heavily compared to another referral candidate having a connection of shorter lengths of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement weighting of Work, referral weighted based on the length of connection between the referrer and the applicant as taught by Haley with the motivation of ranking referral to indicate the strength of the referral (Haley, col. 3 lines 15-16).
Claim 7: Work discloses the claimed invention as applied to claim 1 above. Work discloses weighted endorsement based on factors associated with the users. Work does not explicitly disclose the following limitations but Haley teaches wherein: the recommendation weight for a given recommendation is based on a factor dictated by type of relation between the first user and second user of the given recommendation (see col. 3 lines 29-35: have their referral weighted more heavily, if the connection between the referral candidate and the applicant is an employment connection, such as the referral candidate being a co-worker with or boss to the applicant. For instance, a co-worker or boss may provide a better employment referral for an applicant than a friend of the applicant). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement weighting of Work, referral weighted based on the type of connection between the referrer and the applicant as taught by Haley with the motivation of ranking referrals to indicate the strength of the referral (Haley, col. 3 lines 15-16).
Claims 16, 20 and 21: Work discloses the claimed invention as applied to claims 1, 15 and 17 above. Work does not expressly disclose ranking the users that match a job posting based on the recommendation weight but Haley in the same field of endeavor teaches, using data representing the total per-strength recommendation weight for at least one particular strength of users to rank users that match a particular job posting or users that are interested in a particular job posting; using data representing the total per-experience weight for at least one particular experience of users to rank users that match a particular job posting or users that are interested in a particular job posting; using data representing the total recommendation weights of users to rank users that match a particular job posting or users that are interested in a particular job posting (see Col. 3, lines 18-30: For example, a referral candidate may be selected to provide a referral based on a strength of a connection between the referral candidate and the applicant. Col. 12, lines 23-30: Upon receiving the referrals from the referral candidates, the referral candidate identification module 136 may rank, weight, or list the referrals from the referral candidates based on the strength of the connection or strength of the referral candidate determined by the referral candidate identification module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Work, ranking candidates that match a job based on the referral weight as taught by Haley because it would help determine “whether the applicant would be good employee candidates for an employment vacancy” (Haley, col. 1 lines 56-58).

Claims  9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Work in view of Zacharia et al (US 2005/0149383 A1).
Claim 9: Work discloses the claimed invention as applied to claim 1 above. Work discloses an aggregated endorsement score. Work does not explicitly disclose the following limitations but Zacharia in the same field of endeavor teaches,  wherein the recommendation weight for a given recommendation is of the form: 
                
                    
                        
                            w
                        
                        
                            r
                        
                    
                    (
                    X
                    1
                    ,
                    Y
                    )
                    =
                    
                        
                            t
                            
                                
                                    X
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    X
                                    1
                                    ,
                                    Y
                                
                            
                            
                                
                                    F
                                
                                
                                    X
                                    1
                                    ,
                                    Y
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            L
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            
                                
                                    F
                                
                                
                                    i
                                
                            
                            )
                            
                                
                                     
                                
                                
                                    X
                                    1
                                
                            
                        
                    
                
            
where X1 denotes the user giving the given recommendation and Y denotes the user receiving the given recommendation, t(X1) is the total recommendation weight of X1; LX1,Y is a longevity factor that depends on the time duration of the relation between X1 and Y; FX1,Y is a factor associated with the type of relation between X1 and Y; and the summation                                 
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    (
                                                    L
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            F
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    
                                        
                                             
                                        
                                        
                                            X
                                            1
                                        
                                    
                                
                            , corresponds to the total number of recommendations made by X1 of the given recommendation and adds the multiplication product of the longevity factors and relation type factors for all the recommendations given by X1  (See P[0028]: where R.sub.k(n) is the personalized ratee reputation of an entity k from a perspective of a second entity a distance n from the entity k, W.sub.jk(n) is a rating provided by an entity j for the entity k a distance n-1 from the second entity, R.sub.j(n-1) is the personalized ratee reputation of the entity j from the perspective of the second entity, and D is a range of allowable personalized reputation values, Equation 4).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement score calculation of Work, personalized reputation of a first entity from the perspective of a second entity as taught by Zacharia with the motivation of producing accurate ratings (Zacharia, P[0070]).
Claim 11: Work discloses the claimed invention as applied to claim 10 above. Work discloses an aggregated endorsement score. Work does not explicitly disclose the following limitations but Zacharia in the same field of endeavor teaches, wherein the total recommendation weight for a given user is of the form: 
    PNG
    media_image1.png
    20
    324
    media_image1.png
    Greyscale

where Y is the given user recommended by a number of other users denoted X1 ... Xn; β is a damping factor constant in the interval [0,1], which limits the extent in which the User Y's total recommendation weight will be inherited by its recommendations; and the sum (wr (X1, Y) +…wr(Xn, Y) represents the sum of all the recommendations weights for the recommendations that the given User Y has received (see P[0187]: the scaled ratee reputation modification may be damped by a damping factor to produce a damped ratee reputation modification. The damped ratee reputation modification may be produced by applying the following equation. [0192] Next, in Act 100, the ratee reputation may be added to the initial ratee reputation to produce a resulting ratee reputation. In accordance with Acts 98 and 100, the resulting ratee reputation may be determined by applying the following equation: 37 Equation26: R i ratee = R i - 1 + 1 C .cndot. R i damped). 
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement score calculation of Work, personalized reputation of a first entity from the perspective of a second entity as taught by Zacharia with the motivation of producing accurate ratings (Zacharia, P[0070]).




Claims 22-27 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Work in view of Sengupta et al (US 2019/0066119 A1).
Claims 22 and 31: Work discloses the claimed invention as applied to claims 1 and 28 above. Work discloses user profile data for the plurality of users of the social network is stored in a database (see P[0043]). Work does not expressly disclose user profile data for the plurality of users of the social network is stored in a distributed ledger but Sengupta teaches storing entity trustworthiness information stored in a block chain (see P[0055]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have stored entity trustworthiness information in a blockchain as in Sengupta in the system executing the method of Work with the motivation of preventing tampering (Sengupta, P[0031]).
Claims 23 and 32: The combination of Work and Sengupta discloses the claimed invention as applied to claims 22 and 31 above. Sengupta further teaches wherein: the user profile data stored in the distributed ledger includes the data representing the total recommendation weights corresponding to the plurality of users and the data representing the recommendation weights corresponding to the recommendations (see P[0055]: a trusted review score associated with the entity corresponding to the entity identifier based on at least the review data included in each of the plurality of review submissions for which there is a corresponding trustworthiness data value included in a trustworthiness block stored in the blockchain).  
Claims 24 and 33: The combination of Work and Sengupta discloses the claimed invention as applied to claims 22 and 31 above. Sengupta further teaches wherein: the user profile data stored in the distributed ledger is based upon requests that include digital signatures derived from private encryption keys of the users; and each request is validating by verifying the digital signature included in the request against a public encryption key of the corresponding user (where such public encryption key is preferably stored as publicly available data in the distributed ledger) (see P[0021]: The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104). P[0036]: The memory 206 may be configured to store, for example, blockchain data, hashing algorithms for generating reference values, algorithms for verifying digital signatures).
Claims 25 and 34: The combination of Work and Sengupta discloses the claimed invention as applied to claims 22 and 31 above. Work further discloses wherein: the calculation of total recommendation weights corresponding to the plurality of users as well as the calculation of the recommendation weights corresponding to the recommendations is performed by at least one node of the social network in response to a request that adds or updates a recommendation for a user (see P[0044]: if the endorsement is accepted, the endorsee's profile will be updated to include the new endorsement).  
Claims 26 and 35: The combination of Work and Sengupta discloses the claimed invention as applied to claims 25 and 34 above. Work further discloses, wherein: the at least one node is configured to perform a set of actions that adds or updates user profile data of a user in response to requests supplied thereto (see P[0042]: system provides methods to request and create endorsements. P[0044]: Further, using reputation system 41 a user can request endorsements from, and offer endorsements to other users in the system).  
Claims 27 and 36: The combination of Work and Sengupta discloses the claimed invention as applied to claims 24 and 31 above. Sengupta further teaches wallet functionality stores a private encryption key for each respective user and uses the private encryption key to digitally sign requests issued by the user to add or update user profile data of the user (see P[0021]: The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104). P[0036]: the memory 206 may be comprised of or may otherwise include a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. The memory 206 may be configured to store, for example, blockchain data, hashing algorithms for generating reference values, algorithms for verifying digital signatures. The memory 206 may include, for example, encryption keys).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sokol (US 2015/0379473 A1) which discloses ranking candidates for jobs based on referral ratings. 
Delgado-Segura, Sergi et al. “Reputation and Reward: Two Sides of the Same Bitcoin.” Sensors (Basel, Switzerland) vol. 16,6 776. 27 May. 2016, doi:10.3390/s16060776 which discloses privacy-preserving reputation system.
R. Dennis and G. Owen, "Rep on the block: A next generation reputation system based on the blockchain," 2015 10th International Conference for Internet Technology and Secured Transactions (ICITST), London, UK, 2015, pp. 131-138, doi: 10.1109/ICITST.2015.7412073 discloses blockchain based reputation system and includes the use of wallet functionality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629